UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7465


ROBERT HAUGHIE,

                  Petitioner - Appellant,

          v.

DAVID BLUMBERG, Chairman; ASRESAHEGN GETACHEW, M.D.; YONAS
SISAY, M.D.,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:16-cv-03201-JFM)


Submitted:   February 23, 2017               Decided:   April 5, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Robert Haughie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert   Haughie,      a    state   prisoner,     appeals     the    district

court’s order denying relief in Haughie’s action seeking medical

parole and damages.         We affirm in part and dismiss in part.

       To the extent that Haughie seeks medical parole, the district

court’s denial of relief is not appealable unless a circuit justice

or    judge   issues   a    certificate        of   appealability.         28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue    absent   “a       substantial     showing      of    the   denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.                Slack, 529 U.S. at 484-

85.

       We have independently reviewed the record and conclude that

Haughie has not made the requisite showing.                  Accordingly, we deny

a certificate of appealability and dismiss the appeal in part.



                                           2
     As to Haughie’s appeals from the district court’s dismissal

of his claims for monetary damages, we have reviewed the record

and find that Haughie failed to demonstrate that he is entitled to

relief.     Accordingly, we affirm this portion of the district

court’s order.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                      3